Citation Nr: 1535994	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, and if so whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

3.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy.

4.  Entitlement to an initial rating in excess of 30 percent for right upper extremity peripheral neuropathy with carpal tunnel syndrome.   

5.  Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy with carpal tunnel syndrome.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1966 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and September 2014 rating decisions of the RO in San Juan, Puerto Rico. 

In a December 2008 substantive appeal, the appellant requested a Board hearing to be held at the local RO.  A Travel Board hearing was scheduled for March 2009.  The appellant subsequently withdrew the hearing request in a February 2009 statement.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2014). 

In October 2011, the Veteran submitted a new power of attorney formally changing his representative from Puerto Rico Public Advocate for Veterans Affairs to Disabled American Veterans.  As such, the Board recognizes Disabled American Veterans as the Veteran's appointed representative. 

In the September 2014 rating decision, the RO denied a total rating based on individual employability due to service-connected disability (TDIU).  The Veteran filed an NOD, and an SOC was issued in May 2015.  In July 2015, the Veteran filed a substantive appeal (VA Form 9).  This issue was not certified to the Board.  As the evidence indicates that the Veteran stopped working in approximately December 2007, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). The assignment of 30 and 20 percent evaluations for the right and left upper extremity peripheral neuropathy with carpal tunnel syndrome does not constitute the maximum available benefit for the period on appeal.  Therefore, the claim for an increased evaluation for right and left upper extremity peripheral neuropathy with carpal tunnel syndrome remains before the Board. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.  Additional documents pertinent to the present appeal are in the electronic claims processing system.  The Veteran waived his right to have the RO consider additional evidence prior to a Board decision.  See June 2015 Appellant's Brief. 

The issues of entitlement to a rating in excess of 30 percent for diabetic nephropathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in March 2005, the RO denied the claim of entitlement to service connection for left lower extremity peripheral neuropathy, and following notice of this decision, the Veteran did not appeal by filing a notice of disagreement.

2.  Evidence received since the March 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran has left lower extremity peripheral neuropathy.

4.  Diabetes mellitus is treated by oral hypoglycemic agents and a restricted diet, but not insulin or restricted activities. 

5.  The Veteran's peripheral neuropathy of the right upper extremity is manifested by no more than moderate incomplete paralysis, with some sensory loss, and, at times, diminished reflexes and slight grip strength deficits. 

6.  The Veteran's peripheral neuropathy of the left upper extremity is manifested by no more moderate incomplete paralysis, with some sensory loss, and, at times, diminished reflexes and slight grip strength deficits. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim of service connection for peripheral neuropathy of the left lower extremity has been received, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 

3.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2014). 

4.  The criteria for an initial evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

5.  The criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, in regard to the claim to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Regarding the remaining issues on appeal, VA has met its duty to notify and assist the Veteran in this case.  In the April 2007 and November 2007 letters, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letters provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Further, the claims for initial increased ratings for right and left upper extremity peripheral neuropathy with carpal tunnel syndrome come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, Social Security Administration (SSA) records, private treatment records, VA examination reports, and lay statements. 

The Veteran was provided with VA examinations in December 2007, November 2008, January 2010, May 2011, and September 2014.  The Board finds the VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations in regards to the issues on appeal. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


New and Material Evidence Legal Criteria

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

By rating action in December 2004, the San Juan RO denied the claim of service connection for left leg peripheral neuropathy.  The Veteran submitted additional information and by rating action in March 2005, the San Juan RO again denied the claim and that decision became final.  At that time the evidence failed to show that the Veteran suffered from peripheral neuropathy of the lower extremities during service or at any time following discharge from service.  

The Veteran has submitted several items of evidence since the previous March 2005 adverse decision, including private clinical records dated in 2008, a January 2010 nerve conduction study, and VA examination reports dated in 2007, 2008, 2011, and 2014.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim.  The 2008 private treatment report indicates that the Veteran experienced numbness, extreme pain, and burning sensation in his left lower extremity.  The private examiner further stated that it is more probable than not that all of the Veterans conditions are service connected secondary to diabetes mellitus.  

The newly received medical records show that the Veteran had current complaints of peripheral neuropathy and an indication that the Veteran's neuropathy may be related to service-connected diabetes mellitus.  Thus, additional evidence submitted since the RO's March 2005 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  The Board therefore finds that new and material evidence has been received since the RO's March 2005 decision, and reopening the claim of service connection for left lower extremity peripheral neuropathy is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Veteran's appeal is granted only to that extent.




Service Connection Laws and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes peripheral neuropathy.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  If certain chronic diseases become manifest to a degree of 10 percent within one year of separation from active service (three years for active tuberculosis), then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b).  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id.  

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007).  However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2014). 

Analysis

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis of peripheral neuropathy of the left lower extremity.  On a July 1968 service separation examination, the lower extremities were normal on clinical evaluation and a neurologic examination was normal; on a contemporaneous report of medical history, the Veteran denied any history of neuritis.

According to a December 2007 electrodiagnostic examination, nerve conduction studies of both lower extremities showed normal values for velocity, latency, and amplitude for all motor and sensory nerves studied.  The result was a normal study with no evidence of peripheral neuropathy in the lower extremities.  According to a December 2007 VA diabetes mellitus examination, the Veteran complained of numbness in the feet.  Physical examination revealed absent hair, but temperature, pulses, and reflexes were normal.  There was no motor or sensory loss on the left side.  

On a January 2010 VA nerve conduction study, the Veteran complained of having distal lower extremity numbness sensation.  The conclusion reflects a normal study and that there is no electrodiagnostic evidence of peripheral neuropathy.  On physical examination of the left lower extremity, monofilament testing was normal, however, and vibratory sensation was decreased in the foot.  Motor examination and reflexes were normal.  The examiner concluded that there was no evidence of peripheral neuropathy of the feet as per electrodiagnostic study to account for the Veteran's complaints of numbness.

According to the May 2011 VA peripheral nerves examination, reflexes, vibration, pain/pinprick, position sense, and light tough testing were all reported as normal.  There were no dysesthesias.  Motor examination revealed active movement against full resistance in the left lower extremity, and muscle tone was normal.  The only diagnoses given referred to the upper extremities.  

The Veteran underwent an additional VA peripheral nerves examination in September 2014.  The examiner indicated that the Veteran did not have symptoms in the left lower extremity which were attributable to diabetic peripheral neuropathy, to include pain, paresthesias, and/or dysesthesias, and numbness.  Upon examination, reflexes were decreased in the left knee and ankle.  However, light touch/monofilament testing, position sense, vibration sensation, and strength were normal.  The examiner indicated that EMG studies revealed normal results for the left lower extremity.  At that time the examiner opined that the exam is negative for diabetic peripheral neuropathy in the left lower extremity.  

The Board finds that the VA examination reports are entitled to great probative weight and provide evidence against this claim.  The January 2010 and September 2014 clearly find that there is no objective evidence of peripheral neuropathy of the left lower extremity.  The Veteran has not submitted any private or VA treatment records showing findings contradictory to those on the VA examination outlined above.  Although private and VA examination reports reflect complaints regarding the left lower extremity, a diagnosis of peripheral neuropathy of the left lower extremity has not been given.

The Veteran does not allege and there is no evidence that peripheral neuropathy of the left lower extremity was manifested in service; and there is no competent evidence that peripheral neuropathy of the left lower extremity has been manifested at any time after the Veteran's separation from active duty, particularly during the pendency of this claim.  While the Veteran may be competent to establish by his own accounts that he has experienced symptoms of pain, tingling and numbness of the left lower extremity, the diagnosis of peripheral neuropathy is a complex medical question beyond lay observation; whether perceived pain, losses of sensation, tingling, or numbness reflect an underlying diagnosis of peripheral neuropathy is a medical question that requires medical expertise.  This is not a situation where the diagnosis may be established by lay evidence.  The Veteran is not reporting a contemporaneous diagnosis and he does not describe symptoms supporting a later diagnosis (peripheral neuropathy of the left lower extremity has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim. 

The threshold requirement here is that there must be competent evidence that the Veteran has or during the pendency of the claim has had the disability for which service connection is sought, i.e., peripheral neuropathy of the left lower extremity.  As the record does not include any such evidence, there is no valid claim of service connection for peripheral neuropathy of the upper extremities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the left lower extremity.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease/disability and above all, coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2014). 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007. 

Diabetes Mellitus

The Veteran's diabetes is currently rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2014). 

During the time period on appeal, a December 2007 VA diabetes examination report noted that the Veteran's diabetes was controlled with diet until 2005 when oral pills were recommended.  At that time the current treatment was oral medications glyburide and metformin.  Although there were episodes of hypoglycemic reactions or ketoacidosis, neither of the diabetic complications required hospitalizations.  The Veteran was not restricted in ability to perform strenuous activity.  The examiner also indicated that the Veteran's visual impairments, including glaucoma suspect and cataracts, were not complications of diabetes and there was no evidence of diabetic retinopathy.  

In January 2010, a VA examination report again noted the Veteran was prescribed two oral hypoglycemic agents.  There was no history of diabetes related hospitalizations or surgery, or episodes of hypoglycemia reactions or ketoacidosis.  Although it was noted that the Veteran was unable to do walking exercises due to pain in his knees, the Veteran was not restricted in his ability to perform strenuous exercises.  

According to the September 2014 VA examination report, the Veteran's diabetes was managed by restricted diet and oral hypoglycemic agents.  The Veteran reported regulation of activities, specifically, that due to recurrent episodes of hypoglycemia while exercising, that he was recommended to do continuous blood glucose monitoring.  The Veteran visits diabetic care provided less than 2 times per month for episodes of ketoacidosis and hypoglycemia, and did not require hospitalization for any such episodes over the past year.  It was further stated that the Veteran's diabetes did not impact his ability to work.  

The evidence of record does not reflect insulin or regulation of activities is required for control of diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted). A January 2010 VA examiner stated that the Veteran had no restriction in his ability to perform activity due to diabetes, and VA treatment records do not otherwise reflect any restriction of activities for the control of diabetes mellitus, but instead show that blood glucose monitoring was recommended. 

Insomuch as the Veteran contends that a 40 percent rating is warranted for diabetes mellitus "requiring insulin, restricted diet, and regulation of activities," the Board finds that evidence from VA treatment records and the VA examinations does not show that the Veteran's diabetes mellitus required insulin.  Further, although the Veteran reported having a "restriction of activities," at no time has the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  

Given the evidence above, the Board does not find evidence of regulation of activities which would warrant a rating higher than 20 percent for diabetes mellitus under DC 7913.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.  Further, the records during this time period on appeal make clear the Veteran does not require insulin.

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher evaluation, in excess of 20 percent, for diabetes mellitus for any period and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart, 21 Vet. App. at 509-510.  However, the record does not support the assignment of different percentage evaluations during the time period on appeal. No staged rating is warranted.


Peripheral neuropathy with carpal tunnel syndrome of the right and left upper extremities

As the analyses for the evaluation of the left and right upper extremities are substantially identical, they are discussed together.  The Veteran's peripheral neuropathies are rated under Diagnostic Code 8615, as analogous to an impairment of the median nerve.  Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013). Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

A June 2007 nerve conduction study showed prolonged latencies with decrease amplitudes and conduction velocities of bilateral median sensorimotor nerves.  A December 2007 VA diabetes mellitus examination reflects that the Veteran has carpal tunnel syndrome which is at least as likely as not a complication of the Veteran's diabetes based on the date of onset of the carpal tunnel syndrome and diabetes.  

A November 2008 VA peripheral neuropathy examination, the Veteran reported bilateral hand numbness, worse on the left and pain in his fingers and wrist, and feeling his hands are rigid.  Motor examination revealed 4+ out of 5 strength in handgrip and two additional muscles in each of the right and left upper extremities.  The other muscles tested showed no motor impairment.  Sensory examination showed decreased light touch, but normal vibration, pain, and position sense testing of the right and left median nerves.  

A May 2011 VA peripheral nerves examination report reflects that the Veteran complained of weakness, numbness, and paresthesias in both hands.  Physical examination revealed decreased vibration, pain/pinprick, position sense, and light touch testing distal to both wrists.  Motor examination revealed active movement against full resistance in wrist and elbow flexion and extension, and active movement against gravity in finger flexions and abduction and thumb opposition.  Muscle tone was normal and there was no muscle atrophy, tremor, and fasciculations.  Nerve conduction studies revealed severe to moderate left median neuropathy at the wrist and moderate median neuropathy at the wrist.  

The Veteran underwent another VA peripheral nerves examination in September 2014.  At that time the Veteran reported bilateral hand numbness.  It was also reported that the Veteran underwent surgical release, but continues to have the same symptoms.  The symptoms reported in the upper extremities were mild intermittent pain, moderate paresthesias and/or dysesthesias, moderate numbness.  Strength was normal in the upper extremities, except grip strength which was less than normal.  Reflexes were decreased in the upper extremities.  Position sense was normal, however light touch/monofilament testing was decreased in the hand/fingers and vibration sensation was decreased. 

In an April 2015 NCV and EMG report, the impression given was right moderate carpal tunnel syndrome and left moderate carpal tunnel syndrome.

The Board finds that the Veteran does not have severe neuritis, neuralgia, or incomplete paralysis of the right (major) or left (minor) median nerves to warrant an increased 50 percent rating or 40 percent rating under Diagnostic Code 8515, 8615, or 8715 for any period.  See 38 C.F.R. § 4.124a.  The Board finds that peripheral neuropathy in the upper extremities is manifested by numbness and paresthesias, normal to hypoactive reflexes, decreased sensation, and normal to less than normal muscle strength. 

The Board finds that, with the exception of hypoactive reflexes and slightly decreased strength shown in the upper extremities, symptoms present in the upper extremities are primarily sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory with only some decrease in reflexes and decreased in strength noted in both the upper extremities, service-connected peripheral neuropathy with carpal tunnel syndrome of the right and left upper extremities is no more than moderate in degree and does not more nearly approximate a rating based on severe neuritis, neuralgia, or incomplete paralysis of the median or sciatic nerves.  

The Board notes that the nerve conduction studies associated with the May 2011 examination report indicated severe to moderate left median neuropathy at the wrist.  Use of terminology such as sever by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2014).  In this case, the examiner's use of the term severe is not supported as the Veteran retains some sensation and some muscle strength with normal tone and no atrophy in the left upper extremity.  These finding do not more nearly approximate either severe neuropathy or complete paralysis. . 

The Board also notes that the September 2014 VA examiner stated that peripheral neuropathy limits activities that require repetitive handgrip tasks.  However, given the overall symptomatology described above, the Board finds that an evaluation in excess of 30 percent for the right upper extremity and 20 percent for the left upper extremity is not warranted under Diagnostic Code 8515, 8615, or 8715 for peripheral neuropathy in either the right or left upper extremities.  Because the preponderance of the evidence is against the claims for an increased rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board observes that the severity of the Veteran's symptomatology in his left and right lower extremities have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted. Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 20 and 30 percent disability ratings assigned under Diagnostic Codes 8615.

In sum, the preponderance of the evidence is against a finding that the level of disability due to neuropathy is greater than moderate in light of findings of mild disability with only reduced sensation, some reduced motor strength, and at times, reduced deep tendon reflexes. 

Extraschedular consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper extremities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115. 

Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper extremities which include numbness, as well as the use of oral hypoglycemic agents and restricted diet are all appropriately contemplated by the Rating Schedule.  The Veteran has submitted no evidence showing that his diabetes mellitus and peripheral neuropathy of the bilateral upper extremities markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that these disabilities have necessitated any periods of hospitalization during the pendency of this appeal. 

Here, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper extremities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of one or more extraschedular ratings is not warranted.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  





ORDER

As new and material evidence has been received to reopen a claim for service connection for left lower extremity peripheral neuropathy , the claim, to this extent, is granted.

Service connection for left lower extremity peripheral neuropathy is denied.

For the entire rating period, an increased disability rating in excess of 20 percent for type II diabetes mellitus is denied. 

For the entire rating period, an increased disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity is denied.

For the entire rating period, an increased disability rating in excess of in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.


REMAND

The issues remaining on appeal are entitlement to a rating in excess of 30 percent for diabetic nephropathy and entitlement to TDIU.  In its January 2008 rating decision, the RO continued the 30 percent rating for diabetic nephropathy assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  That diagnostic code pertains to renal involvement in diabetes mellitus and directs that the disability is to be rated as renal dysfunction.  In discussing nephritis, 38 C.F.R. § 4.115 explains that except in cases where there is absence of a kidney or there is chronic renal disease requiring regular dialysis, there will not be separate ratings for any coexisting hypertension or heart disease. 

The criteria for rating renal dysfunction are found at 38 C.F.R. § 4.115a.  Under that regulation, renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  The next higher 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a.  

VA examinations in 2007 and 2010 reflect that the Veteran has protein in his urine; however the 2007 and 2014 VA examination reports indicated normal BUN.  The September 2014 VA kidney examination shows that the Veteran has persistent edema, however no response is provided regarding spot urine microalbumin/creatine.  Thus it remains unclear whether the Veteran's diabetic nephropathy is manifested by constant albuminuria with some edema or a definite decrease in kidney function.  Under the circumstances, it is the judgment of the Board that the veteran should be provided an addendum opinion, and if deemed necessary, a new VA examination; and that the physician should be requested to review the results and laboratory reports of prior examinations. 38 C.F.R. § 3.159(c).  

The Board finds the issue of entitlement to a TDIU inextricably intertwined with the other issue remanded herein and future rating action of the RO.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board also notes that in the September 2014 VA examination report, the examiner addressed the functional impact of the Veteran's service connected diabetes mellitus, diabetic nephropathy, and inflammation of the right and left median nerves.  However, the VA examiner did not comment on the functional impact all of the Veteran's service-connected disabilities combined would have on his employment.  Thus, an opinion in this regard should be sought on remand.




Accordingly, the case is REMANDED for the following actions:

1.  Return the entire claims file to the VA physician who performed the September 2014 VA examiner (or a suitable substitute if that VA physician is unavailable) to provide an addendum opinion regarding the nature and extent of the Veteran's service-connected diabetic nephropathy.  The examiner should be requested to review the 2007, 2010, and 2014 VA examination reports, and state whether at any time, including as of the date of the current examination, there has been shown a definite decrease in kidney function, constant albuminuria with some edema, or hypertension with diastolic pressure predominantly 120 or more.  

If the examiner determines an additional examination is necessary, such should be scheduled.  

The examiner is also asked to offer an opinion regarding the functional impact resulting from the Veteran's service-connected disabilities (i.e., diabetes mellitus with erectile dysfunction, diabetic nephropathy, right upper extremity peripheral neuropathy with carpal tunnel syndrome, left upper extremity neuropathy with carpal tunnel syndrome, bilateral tinnitus, bilateral sensorineural hearing loss, and gastroesophageal reflux disease), either individually or in the aggregate.

The entire claims file should be provided to the examiner for review in connection with the examination.  

2.  Then after completion of any other development indicated by the state of the record, readjudicate the issues of entitlement to a rating in excess of 30 percent for diabetic nephropathy and entitlement to a TDIU in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case that addresses all evidence added to the record and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


